DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. The claim recites a computer program product, however, the claim does not define a computer program product to be a functional descriptive material encoded on a memory/disk or other non-transitory computer-readable medium, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine et al., US 2014/0080109 in view of Doggett et al., US 2020/0019370.

Regarding claim 1, Haseltine discloses a system for providing interactive storytelling, comprising: 
an output device configured to output storytelling content to a user (storytelling device(s); Fig. 1, element 110, and wherein performing/outputting audiovisual content for a story being told; page 2, paragraphs 20 and 22), wherein the storytelling content includes one or more of audio data or visual data (auditory and/or visual content; pages 1-2, paragraph 20), 
a playback controller configured to provide the storytelling content to the output device (controller; Fig. 1, element 120, and pages 1-2, paragraphs 20-22, and controller configuring each of the output devices based on the story; page 2, paragraphs 22 and 26, and wherein providing story content/data to the output devices; page 11, paragraph 90), 
one or more sensors configured to generate measurement data by capturing an action of the user (sensor(s), for receiving/capturing actions/movements of a user; page 2, paragraph 24), 
an abstraction device configured to analyze the measurement data (can utilize image and sound recognition features with the captured/received data; page 3, paragraph 30), and 
an action recognition device configured to determine a recognized action by analyzing a time behavior of the measurement data and/or the data (determining/detecting actions/movements/events; page 3, paragraph 31, and page 9, paragraph 78, and page 10, paragraph 85, and wherein the actions/behaviors can occur over a period of time; page 2, paragraph 20, and page 3, paragraph 31, and page 7, paragraph 56), 
wherein the playback controller is additionally configured to interrupt provision of the storytelling content (can interrupt providing to allow input for providing certain branches/arcs of the story; page 2, paragraph 22, and page 5, paragraph 41, and system can also interrupt by suspending playback/pausing playback; page 6, paragraph 49), to trigger the abstraction device and/or the action recognition device to determine a recognized action (can initiate devices for recognition/operation; page 4, paragraph 39, and pages 7-8, paragraphs 61-64), and to continue provision of the storytelling content based on the recognized action (based on a stimulus event, i.e. action, system can configure output devices to provide audiovisual content, i.e. continue provision, and/or based on detection of event not occurring, can configure output devices to provide different audiovisual content, i.e. again continue provision; page 2, paragraph 20).  
Haseltine does not explicitly disclose generating extracted characteristics by analyzing captured data, and the extracted characteristics.  
In a related art, Doggett does disclose generating extracted characteristics by analyzing captured data, and the extracted characteristics (determining/generating characteristic based on parsing/extracting input data; pages 3-4, paragraphs 44-46).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Haseltine and Doggett by allowing specific analysis/extraction of input data to a storytelling system, in order to provide and improved system and method for an improvisational story telling AI agent that may interact collaboratively with a user (Doggett; page 1, paragraph 1).

Regarding claim 2, Haseltine in view of Doggett discloses a comparator configured to determine a comparison result by comparing the recognized action with a predetermined action, wherein the comparison result is input to the playback controller (Haseltine; input action to controller device for configuration of output devices to perform operations related to a story; page 2, paragraph 26, and page 7, paragraph 61, and page 8, paragraph 66, and wherein based on comparison of data; page 4, paragraph 34, and page 6, paragraph 56, and Doggett; based on matching/comparison with data; page 5, paragraph 64).

Regarding claim 3, Haseltine in view of Doggett discloses a cache memory configured to store the measurement data and/or the extracted characteristics, wherein the action recognition device uses the measurement data and/or extracted characteristics stored in the cache memory when analyzing the respective time behavior (Haseltine; system devices can contain memory components for storage; Fig. 6, element 620, and Fig. 7, element 720, and including RAM type, i.e. which is used for caching; page 9, paragraph 76, and page 10, paragraph 84, and wherein with past/historical state/action information used when performing the operations, i.e. stored data; page 2, paragraph 22, and page 6, paragraph 50).

Regarding claim 4, Haseltine in view of Doggett discloses the one or more sensors comprise one or more of a camera, a microphone, a gravity sensor, an acceleration sensor, a pressure sensor, a light intensity sensor, or a magnetic field sensor (Haseltine; including a camera; page 2, paragraph 25, and a microphone; page 3, paragraph 26, and an accelerometer; page 6, paragraph 54).

Regarding claim 5, Haseltine in view of Doggett discloses the one or more sensors comprise a microphone (Haseltine; a microphone; page 3, paragraph 26), the measurement data comprise audio recordings, and the extracted characteristics comprise one or more of a melody, a noise, a sound, or a tone (Haseltine; verbal statements/audio from user via microphone; page 3, paragraph 26, and system uses voice/sound recognition features for making determinations; page 3, paragraph 30, and Doggett; characteristic based on parsing/extracting input data, i.e. sounds; pages 3-4, paragraphs 44-46, and converting a sound from a microphone; page 3, paragraph 35, and sounds having particular meaning; page 4, paragraph 57).

Regarding claim 6, Haseltine in view of Doggett discloses the one or more sensors comprise a camera, the measurement data comprise pictures, and the extracted characteristics comprise a model of the user or a model of a part of the user (Haseltine; can user camera to capture, i.e. images, in order to detect movement of user and recognize when user has made a physical movement, i.e. model of the user to make determination of movement; page 7, paragraph 56, and Doggett; with camera to capture, i.e. images, wherein can process captured data to provide sign language input, i.e. model of at least part of a user; page 3, paragraph 36, and again with extracted/parsing that can be used by the system; page 3, paragraph 44).

Regarding claim 7, Haseltine in view of Doggett discloses the abstraction device and/or the action recognition device comprise a Neural Network (Doggett; with use of neural network; page 5, paragraphs 61 and 62, and page 6, paragraph 71).

Regarding claim 10, Haseltine in view of Doggett discloses a memory storing data supporting the playback controller at providing the storytelling content (Haseltine; controller with memory for storing story data; Fig. 7, elements 720 and 730, and page 10, paragraph 84), wherein the playback controller is configured to load data stored in the memory, and wherein the playback controller is additionally configured to output loaded data to the output device as the storytelling content or to adapt loaded data to the recognized action (Haseltine; providing story content/data to the output devices; page 11, paragraph 90, and again based on stored story data in the memory; Fig. 7, elements 720 and 730, and page 10, paragraph 84).

Regarding claim 11, Haseltine in view of Doggett discloses the output device comprises one or more of a display, a sound generator, a vibration generator, or an optical indicator (Haseltine; output devices can include display(s); Fig. 6, element 650, and page 9, paragraph 75, and page 11, paragraph 88, and a speaker for producing sounds; page 2, paragraph 23, and page 3, paragraph 28, and a vibration mechanism; page 2, paragraph 24).

Regarding claim 12, Haseltine in view of Doggett discloses the system is optimized for being executed on a mobile device (Haseltine; for use with mobile devices; page 6, paragraph 53, and page 10, paragraph 81, and Doggett; for mobile devices such as smartphones; page 2, paragraph 33).

Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Claim 14, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 13.  The following additional limitations are also disclosed: 
a computer program product comprising executable instructions which, when executed by a hardware processor, cause the hardware processor to execute (Haseltine; with program code/instructions that can be executed by processor for performing operations; page 13, paragraphs 105-107).

Claim 15, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 14.  The following additional limitations are also disclosed: 
a non-transitory computer-readable storage medium (Haseltine; with computer readable storage medium that can be non-transitory; page 13, paragraph 103).

Regarding claim 16, Haseltine in view of Doggett discloses the cache memory is configured to store the measurement data and/or the extracted characteristics for a predetermined time (Haseltine; past/historical state/action information used when performing the operations, i.e. stored data; page 2, paragraph 22, and page 6, paragraph 50, and wherein with RAM memory, i.e. short term memory, which covers a predetermined time period; Fig. 6, element 620, and Fig. 7, element 720, and page 9, paragraph 76, and page 10, paragraph 84).

Regarding claim 19, Haseltine in view of Doggett discloses the system is optimized for being executed on a smartphone or a tablet (Haseltine; for use with mobile devices; page 6, paragraph 53, and page 10, paragraph 81, and Doggett; for mobile devices such as smartphones, tablets, etc.; page 2, paragraph 33).

Claim 20, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 15 and 19.

Claims 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine et al., US 2014/0080109 in view of Doggett et al., US 2020/0019370 and further in view of Amer et al., US 2019/0304157.

Regarding claim 8, Haseltine in view of Doggett discloses all the claimed limitations of claim 7, as well as the Neural Network (Doggett; with use of neural network; page 5, paragraphs 61 and 62, and page 6, paragraph 71).  
Haseltine in view of Doggett does not explicitly disclose a neural network is trained using a training optimizer, wherein the training optimizer is based on a fitness criterion optimized by gradient descent on an objective function.  
In a related art, Amer does disclose a neural network (with neural network(s), including at least convolutional neural network; page 3, paragraph 35) is trained using a training optimizer (with training and optimization; page 3, paragraph 35, and page 5, paragraph 49, and pages 6-7, paragraph 61), wherein the training optimizer is based on a fitness criterion optimized by gradient descent on an objective function (parameters/criteria related to a gradient descent to improve performance, i.e. optimize, and with an objective function; page 20, paragraph 160).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Haseltine, Doggett, and Amer by allowing optimization of neural networks to be performed on the already present neural networks in Haseltine in view of Doggett, in order to provide an improved system and method for artificial intelligence and machine learning systems that are trained based on textual, audio, visual, and/or video information, and utilized for interactive storytelling, video search, surveillance applications, user interface design, and other fields (Amer; page 1, paragraphs 3-4).

Regarding claim 17, Haseltine in view of Doggett discloses all the claimed limitations of claim 7, as well as the Neural Network (Doggett; with use of neural network; page 5, paragraphs 61 and 62, and page 6, paragraph 71).  
Haseltine in view of Doggett does not explicitly disclose the Neural Network is a Convolutional Neural Network (CNN), a Long Short Term Memory (LTSM), and/or a Transformer Network.  
In a related art, Amer does disclose the Neural Network is a Convolutional Neural Network (CNN), a Long Short Term Memory (LTSM), and/or a Transformer Network (with neural network(s), including at least convolutional neural network; page 3, paragraph 35, and long short term memory; page 7, paragraph 66).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Haseltine, Doggett, and Amer by allowing use of specific neural networks with the already disclosed neural networks in Haseltine in view of Doggett, in order to provide an improved system and method for artificial intelligence and machine learning systems that are trained based on textual, audio, visual, and/or video information, and utilized for interactive storytelling, video search, surveillance applications, user interface design, and other fields (Amer; page 1, paragraphs 3-4).

Regarding claim 18, Haseltine in view of Doggett and Amer discloses the training optimizer is based on an Adam optimizer (Amer; with Adam optimizer; pages 6-7, paragraph 61, and page 19, paragraph 152).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine et al., US 2014/0080109 in view of Doggett et al., US 2020/0019370 and further in view of Chen et al., US 2014/0035901.

Regarding claim 9, Haseltine in view of Doggett discloses all the claimed limitations of claim 1, as well as the abstraction device and the action recognition device (Haseltine; can utilize image and sound recognition features with the captured/received data; page 3, paragraph 30, and determining/detecting actions/movements/events; page 3, paragraph 31, and page 9, paragraph 78, and page 10, paragraph 85).  
Haseltine in view of Doggett does not explicitly disclose a data optimizer is connected between components of a system, wherein the data optimizer is based on energy minimization using a Gauss-Newton algorithm, and wherein the data optimizer improves data output by component(s).  
In a related art, Chen does disclose a data optimizer is connected between components of a system (with energy minimization and identification of optimal information, i.e. optimization; pages 6-7, paragraph 65), wherein the data optimizer is based on energy minimization using a Gauss-Newton algorithm (energy minimization; pages 6-7, paragraph 65, and with Gauss-Newton algorithm; page 7, paragraph 68), and wherein the data optimizer improves data output by component(s) (reducing computational complexity and allows hardware to run more quickly, i.e. improving data output; page 4, paragraph 46).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Haseltine, Doggett, and Chen by allowing optimization techniques to be used by the system already present in Haseltine in view of Doggett, in order to provide an improved system and method for using input and enabling rapid and intuitive generation of sequences for various applications, including interactive storytelling (Chen; page 1, paragraph 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 2018/0373987), describing convolutional neural networks and long short term memory neural networks with the use of gradients and Adam optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424